DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Claims 1-23 are pending.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive and also, on some claims, are moot in view of new grounds of rejection.
Applicant argues,  Kumar seems to be silent as to a UE providing, to a first network, information indicating whether or not the UE prefers or requests a solution to solve a problem due to the multiple USIMs.
In response, Kumar discloses Figure 6, col 14: 42-67, the network may use any combination of such MSIM assistance information 607 to determine a UE's need for periodic gaps, e.g., 404, in order to monitor for and/or decode pages 615 on an idle subscription. At 617, the network communicating in the connected mode with the UE 
Applicant argues, Pattaswamy seems to be silent as to a UE providing a first network with information indicating whether the multiple USIMs share a single transmitter and/or a single receiver.
In response, Pattaswamy discloses ([0034] logic 600 may share a RF interface between the SIM1 102 and the SIM2 104 (602), the user equipment may inform the network that the user equipment 100 can both handle a particular RAT, and also has cell or signal coverage for that particular RAT.  In response, the logic 600 may receive a message from the network controller to switch to the second RAT (612).  The logic 600 may also switch the network connection configuration for the SIM 1 102 to transition to the second RAT (614)). That is, by informing the network its capability and then receives a response to switch from SIM 1 to SIM 2, hence a UE providing a first network with information indicating whether the multiple USIMs share a single transmitter and/or a single receiver.
Applicant argues, Kumar and Kollu do not, however, provide for the UE indicating, to a first network, a type of a second network.
. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al., US Patent No. 10,623,946.
Claim 1, Kumar discloses ([fig 6, 7]) a method of a User Equipment (UE), the method comprising: 

wherein the information indicates at least one of: 
whether or not the UE prefers or requests a solution to solve a problem due to the multiple USIMs (fig 6, col 14: 42-67, the network may use any combination of such MSIM assistance information 607 to determine a UE's need for periodic gaps, e.g., 404, in order to monitor for and/or decode pages 615 on an idle subscription. At 617, the network communicating in the connected mode with the UE may then schedule the UE for downlink communication and/or provide the UE with uplink grants that avoid the time period during the gaps 404. Additionally or alternatively, the network receiving the MSIM assistance information may use the information to ensure that critical signaling is not transmitted to the UE during the periodic gaps 404); 
whether the multiple USIMs of the UE share a single transmitter; 

a type of a second network that the UE is connected to, 
wherein the type of the second network indicated to the first network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Long Term Evolution (LTE) or New Radio (NR).  
Claim 2, Kumar discloses the method of claim 1, wherein: 
the UE is equipped with a first USIM associated with the first network and a second USIM associated with the second network (fig 3, first SIM, second SIM, col 11: 30-32, Multiple SIMs may enable the device to operate using more than one network).  
Claim 3, Kumar discloses the method of claim 1, wherein: 
the information indicates whether the UE, which supports the multiple USIMs (fig 3, first SIM, second SIM, col 11: 30-32, Multiple SIMs may enable the device to operate using more than one network), is operating in single-USIM mode (col 18: 34-39, UE may indicate to the base station for the current, connected subscription a tune away duration to the current, connected subscription.  The tune away duration may correspond to the UE specific length of time needed to tune away from the frequency band of the current, connected subscription to monitor for a page on the other, idle subscription) or multi-USIM mode; and 
the providing the information to the first network is performed responsive to an operation mode of the UE changing from the multi-USIM mode to the single-USIM mode or changing from the single-USIM mode to the multi-USIM mode (col 15: 39-42, The other activity may comprise any of monitoring for a page, receiving communication, transmitting communication, performing OOS recovery, etc. Once the need for the 
Claim 4, Kumar discloses the method of claim 1, wherein: 
the first network is Access and Mobility Management Function (AMF) (col 6: 32-33, The core network 190 may include a Access and Mobility Management Function (AMF) 192, other AMFs 193).    
Claim 5, Kumar discloses the method of claim 1, wherein: 
the information is included in a Non Access Stratum (NAS) message (col 4: 32-33, distribution for non-access stratum (NAS) messages).  
Claim 7, Kumar discloses the method of claim 1, wherein: 
the information indicates whether at least one of a procedure or a configuration related to multi-USIM are required (col 16: 45-50, MSIM assistance information that includes information regarding the other subscription.  The information may enable the network to identify a cell or a network associated with the other subscription).  
Claim 8, Kumar discloses the method of claim 1, wherein: 
the information indicates whether or not the UE prefers or requests the solution to solve the problem due to the multiple USIMs (col 18: 34-39, UE may indicate to the base station for the current, connected subscription a tune away duration to the current, connected subscription.  The tune away duration may correspond to the UE specific length of time needed to tune away from the frequency band of the current, connected subscription to monitor for a page on the other, idle subscription); and 
the problem includes a service interruption for a first USIM of the UE while the UE is communicating via a second USIM of the UE (col 18: 34-39, UE may indicate to 
Claim 10, Kumar discloses the method of claim 1, wherein: 
the information indicates whether or not the UE prefers or requests the solution to solve the problem due to the multiple USIMs (Kumar fig 6, col 14: 42-67, the network may use any combination of such MSIM assistance information 607 to determine a UE's need for periodic gaps, e.g., 404, in order to monitor for and/or decode pages 615 on an idle subscription. At 617, the network communicating in the connected mode with the UE may then schedule the UE for downlink communication and/or provide the UE with uplink grants that avoid the time period during the gaps 404. Additionally or alternatively, the network receiving the MSIM assistance information may use the information to ensure that critical signaling is not transmitted to the UE during the periodic gaps 404); and 
the problem includes absence of information indicating a service type (Kumar col 13: 64-67, The MSIM assistance information may enable the network to determine aspects of an upcoming paging occasion for the UE on another subscription, col 14: 1-6, UE may provide MSIM assistance information 607 about a metric of an upcoming paging occasion on the idle subscription. The information may indicate a timing during which the UE will monitor for a page on the idle subscription and/or a location at which the UE will monitor for the page on the idle subscription) that triggered a paging associated with a second USIM of the multiple USIMs (Kumar col 13: 64-67, The MSIM 
Claim 11, Kumar discloses the method of claim 1, wherein: 
the information indicates whether or not the UE prefers or requests the solution to solve the problem due to the multiple USIMs (fig 6, col 14: 42-67, the network may use any combination of such MSIM assistance information 607 to determine a UE's need for periodic gaps, e.g., 404, in order to monitor for and/or decode pages 615 on an idle subscription. At 617, the network communicating in the connected mode with the UE may then schedule the UE for downlink communication and/or provide the UE with uplink grants that avoid the time period during the gaps 404. Additionally or alternatively, the network receiving the MSIM assistance information may use the information to ensure that critical signaling is not transmitted to the UE during the periodic gaps 404); and 
the solution includes a mechanism allowing for release (col 15: 25-34, a UE may require a longer gap for activities on the other subscription such as to perform an Out of Service (OOS) recovery operation on the other subscription. Thus, the UE may indicate the need for multiple gaps or for a single gap in communication from one subscription in order to perform an activity on another subscription) and resumption of an ongoing connection associated with a first USIM of the multiple USIMs (col 15: 39-43, Once the need for the gap(s) is over, the UE may send another MAC CE deactivating the request, e.g., deactivating the MSIM assistance information provided via the MAC CE, col 15: 62-65, Upon expiration of x ms, the base station may return to normal scheduling for the UE).  

a processor (fig 13, processor); and 
memory (fig 13, memory) comprising processor-executable instructions that when executed by the processor cause performance of operations (col 28: 20-25, computer-readable medium/memory 1306 may also be used for storing data that is manipulated by the processor 1304 when executing software), the operations comprising: 
providing information related to multiple Universal Subscriber Identity Modules (USIM) of the communication device to a first network, 
wherein the communication device supports the multiple USIMs, wherein the information indicates at least one of: 
whether or not the communication device prefers or requests a solution to solve a problem due to the multiple USIMs; 
whether the multiple USIMs of the communication device share a single transmitter; 
whether the multiple USIMs of the communication device share a single receiver; or 
a type of a second network that the communication device is connected to, wherein the type of the second network indicated to the first network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Long Term Evolution (LTE) or New Radio (NR).  
Claim 13, Kumar discloses the communication device of claim 12, wherein: 
.  
Claim 14, Kumar discloses the communication device of claim 12, wherein: 
the information indicates whether the communication device, which supports the multiple USIMs (fig 3, first SIM, second SIM, col 11: 30-32, Multiple SIMs may enable the device to operate using more than one network), is operating in single-USIM mode (col 18: 34-39, UE may indicate to the base station for the current, connected subscription a tune away duration to the current, connected subscription.  The tune away duration may correspond to the UE specific length of time needed to tune away from the frequency band of the current, connected subscription to monitor for a page on the other, idle subscription) or multi-USIM mode; and 
the providing the information to the first network is performed responsive to an operation mode of the communication device changing from the multi-USIM mode to the single-USIM mode (col 15: 39-42, The other activity may comprise any of monitoring for a page, receiving communication, transmitting communication, performing OOS recovery, etc. Once the need for the gap(s) is over, the UE may send another MAC CE deactivating the request, e.g., deactivating the MSIM assistance information provided via the MAC CE) or changing from the single-USIM mode to the multi- USIM mode.  
Claim 15, Kumar discloses the communication device of claim 12, wherein: 

Claim 17, Kumar discloses the communication device of claim 12, wherein: 
the information indicates whether or not the communication device prefers or requests the solution to solve the problem due to the multiple USIMs (fig 6, col 14: 42-67, the network may use any combination of such MSIM assistance information 607 to determine a UE's need for periodic gaps, e.g., 404, in order to monitor for and/or decode pages 615 on an idle subscription. At 617, the network communicating in the connected mode with the UE may then schedule the UE for downlink communication and/or provide the UE with uplink grants that avoid the time period during the gaps 404. Additionally or alternatively, the network receiving the MSIM assistance information may use the information to ensure that critical signaling is not transmitted to the UE during the periodic gaps 404); and 
the problem includes a service interruption for a first USIM of the communication device while the communication device is communicating via a second USIM of the communication device (col 15: 1-5, a UE may be operating in a carrier aggregation mode for the active subscription, e.g., for data. The UE may request a break in scheduling, at 623, on a particular carrier for the active subscription based on the radio resources that the UE plans to use to monitor for the idle subscription).  
Claim 18, see claim 10 for the rejection, Kumar discloses the communication device of claim 13, wherein: 

the problem includes absence of information indicating a service type that triggered a paging associated with a second USIM of the multiple USIMs.
Claim 19, see claim 11 for the rejection, Kumar discloses the communication device of claim 12, wherein: 
the information indicates whether or not the communication device prefers or requests the solution to solve the problem due to the multiple USIMs; and 
the solution includes a mechanism allowing for release and resumption of an ongoing connection associated with a first USIM of the multiple USIMs.  
Claim 20, see claim 1 for the rejection, Kumar discloses (col 28: 20-25, computer-readable medium/memory 1306 may also be used for storing data that is manipulated by the processor 1304 when executing software) a non-transitory computer-readable medium comprising processor-executable instructions that when executed cause performance of operations, comprising: providing information related to multiple Universal Subscriber Identity Modules (USIM) of a device to a first network, wherein the information indicates at least one of: 
whether or not the device prefers or requests a solution to solve a problem due to the multiple USIMs; 
whether the multiple USIMs of the device share a single transmitter; whether the multiple USIMs of the device share a single receiver; or 
a type of a second network that the device is connected to, wherein the type of the second network indicated to the first network comprises at least one of 4G, 5G, .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Chuttani et al., US 2016/0345244.
Claim 6, Kumar discloses the method of claim 1, wherein: 
but is silent on,  
the information is provided to the first network when the UE is registered to the first network.  
However, as Chuttani discloses the information is provided to the first network when the UE is registered to the first network ([0058] a wireless device may provide dual SIM functionality only when the device is in a roaming state, or only when the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Chuttani invention to include the claimed limitation(s) so as to allow the wireless device to register with the network and to provide information related to the dual-SIM functionality for proper connection with the network.    
Claim 16, see claim 6 for the rejection, Kumar discloses the communication device of claim 12, wherein: 
the information is provided to the first network when the communication device is registered to the first network.  
Claim(s) 9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Chen et al., US 2018/0368099.
Claim 9, Kumar discloses the method of claim 1, wherein: 
the information indicates whether or not the UE prefers or requests the solution to solve the problem due to the multiple USIMs (Kumar, col 18: 34-39, UE may indicate to the base station for the current, connected subscription a tune away duration to the current, connected subscription.  The tune away duration may correspond to the UE specific length of time needed to tune away from the frequency band of the current, connected subscription to monitor for a page on the other, idle subscription); and 
but is silent on, 

However, as Chen discloses the problem includes paging reception collision between a reception associated with a first USIM of the multiple USIMs and a reception associated with a second USIM of the multiple USIMs ([0067] FIG. 2 illustrates an example of a wireless communications system 200 that supports techniques for mitigating page collisions in dual SIM devices, [0068] the dual SIM UEs may also negotiate with the base station to attempt to gain a shorter DRX cycle (e.g., increasing the number of paging opportunities within a particular time period, etc.)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Chen invention to include the claimed limitation(s) so as to allow the wireless device to negotiate with the network in order to mitigate page collisions related to the dual-SIM functionality thereby improving communications with the network.  
Claim 21, Kumar discloses the method of claim 1, wherein: 
but is silent on, 
the information provided to the first network indicates whether the multiple USIMs of the UE share the single transmitter.  
However, as Chen discloses the information provided to the first network indicates whether the multiple USIMs of the UE share the single transmitter ([0068] may thus mitigate paging collisions for single radio dual SIM UEs 115, while maintaining lower production cost relative to dual SIM UEs with multiple radios. Such techniques 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Chen invention to include the claimed limitation(s) so as to allow a dual SIM UE to have a single radio in lieu of multiple radios in order to save production cost while still maintain an efficient way of communication with the network.  
Claim 22, see claim 21 for the rejection, Kumar discloses the method of claim 1, wherein: 
the information provided to the first network indicates whether the multiple USIMs of the UE share the single receiver.  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Namboodiri et al., US 2017/0094591.  
Claim 23, Kumar discloses the method of claim 1, wherein: 
but is silent on, 
the information provided to the first network indicates the type of the second network that the UE is connected to, wherein the type of the second network indicated to the first network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Long Term Evolution (LTE) or New Radio (NR).

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Namboodiri invention to include the claimed limitation(s) so as to allow a dual SIM mobile device to register with one or more SIM corresponding radio access technology network for enhancing its communications with different types of network.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/           Primary Examiner, Art Unit 2647